Citation Nr: 1715986	
Decision Date: 05/11/17    Archive Date: 05/22/17

DOCKET NO.  07-38 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUE


Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Jarrette A. Marley, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from September 1961 to December 1984.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision by the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for degenerative arthritis of the lumbar spine.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  This matter was previously before the Board in May 2013 when it was referred to the RO for adjudication.  

The Veteran appealed the Board's May 2013 decision to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a September 2013 Joint Motion for Remand (Joint Motion), the Court modified the May 2013 Board decision to the extent it referred the matter of entitlement to TDIU, and specified that the Joint Motion only sought a remand with respect to the matter of entitlement to TDIU.  

The matter was again before the Board in March 2014 when it was remanded for additional development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted above, this matter was previously remanded by the Board in November 2014, to include whether the RO should consider referring the matter to the Director of the Compensation Service for extraschedular consideration as the Veteran does not meet the schedular percentage requirements for TDIU under 38 C.F.R. § 4.16(a). 

The evidence shows that the Veteran's occupational history includes working with the United States Postal Service as a letter carrier (for approximately 19 years), retiring on June 30, 2005.  Consistent with the Veteran's contentions, the March 2006 decision of Social Security Administration (SSA) reflects that SSA determined that the Veteran was eligible for disability benefits from that agency primarily due to his back disability.  His educational background includes a high school degree and two years of college.  See November 2002 private treatment record.  

The Board cannot grant an award of TDIU under 38 C.F.R. § 4.16(b) in the first instance because that regulation requires that the RO must first submit the claim to the Director, Compensation Service.  Inasmuch as the RO did not refer this claim to the Director, Compensation Service, for extraschedular consideration, and the evidence clearly indicates that such should have been accomplished, this matter must be remanded so that this may be performed.  See Bowling v. Principi, 15 Vet. App. 1, 10 (2001).

Accordingly, the case is REMANDED for the following action:

1. Refer the issue of entitlement to TDIU to the Director, Compensation Service, for extraschedular consideration.  

2. Then readjudicate the Veteran's claim of entitlement to TDIU.  If the benefit sought remains denied, furnish the Veteran and his representative with a Supplemental Statement of the Case and afford them the opportunity to respond before the file is returned to the Board for further consideration.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

